 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDHamilton Electronics Company and International Un-ion of Electrical,Radio and Machine Workers, anditsLocal 679,AFL-CIO-CLC. Case 6-CA-6032April 25, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY. AND PENELLOOn December 12, 1972, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent I and the ChargingParty filed exceptions and supporting briefs, the Gen-eral Counsel filed limited cross-exceptions, and Re-spondent filed an answering brief to the GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The General Counsel and the Charging Party haveexcepted to the Administrative Law Judge's failure torecommend that six employees (including the two dis-criminatees) not recalled in order of seniority be madewhole for any loss of pay due to Respondent's unilat-eral departure from its past practice of recalling laid-off employees in order of seniority. We find merit inthese exceptions. It is the Board's customary policy todirect a respondent to restore thestatus quowhere therespondent has taken unlawful unilateral action to thedetriment of its employees. In the instant case, hadRespondent fulfilled its obligation to bargain with theUnion before altering its practice of recalling by sen-1Respondent has alsofileda motionto reopen the recordto permit theintroduction of a letter from the ChargingParty'sInternational representa-tive to Respondent's president consentingto the grantingof a wage increaseIn our view,this letterdoes not constitute newlydiscovered evidence orevidence which has become availableonly sincethe close of the hearing, asrequiredby Sec. 102.48of the Board's Rules and Regulations,we note thatRespondent's counsel states at the hearing that he was not requesting moretime to produce further evidenceIn anyevent, the letter in question cannotaffect the outcome of this case,as theCharging Party'sacquiescence in awage increase would notjustifyRespondent's granting the increase almosta year laterwithout noticeto the Charging Party Accordingly,the motionto reopen the record is hereby denied2Like the AdministrativeLaw Judge,we conclude that the General Ct,un-sel has sustained his burden of establishing that the failure to recall Petersonand Marburywas based in substantial part on their unionactivityWefurtheragree that theRespondenthas not shown legitimate and substantialbusiness justification for not recalling these employees,but do not adopt theAdministrativeLaw Judge's statement in this regard insofar as it might betaken to implythat proofof such justification would be required under thecircumstances herein in the absence of evidence of unlawful motiveiority, the employees in question might well have beenrecalled sooner than they were. In any event, the con-sequences of Respondent's disregard of its statutoryobligation should be borne by Respondent, thewrongdoer herein, rather than by the employees.' Ac-cordingly, we shall order Respondent to make wholethe employees adversely affected by its unlawful uni-lateral action.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondent, Ham-ilton Electronics Company, Carolina, West Virginia,its officers,agents, successors,and assigns, shall takethe action set forth in the said recommended Order,as somodified:1.Substitute the following for paragraph 2(a) ofthe Administrative Law Judge's recommended Order:"(a)Offer Loretta Peterson and Diane Marburyimmediate and full reinstatement to their former posi-tions,or, if these no longer exist, to substantiallyequivalent positions, without prejudice to their senior-ity or other rights and privileges previously enjoyed,and make each whole for any loss of pay she may havesuffered by paying to her a sum of money equal to theamount she would have earned from the date shewould have been recalled according to seniority to thedate of her recall, less her earnings during said period,to be computed in the manner set forth in F. W.Woolworth Company,90 NLRB 289, andIsisPlum-bing & Heating Co.,138 NLRB 716."2.Add the following as paragraph 2(b) and renum-ber paragraphs 2(b) through (d) as 2(c) through (e),respectively:"(b)Make the employees listed below whole forany loss of earnings they may have suffered by reasonof Respondent's unilateral change in the method ofrecallinglaid-off employees, by paying toeach a sumof money equal to the amount she would have earnedfrom the date she would have been recalled accordingto seniority to the date she was recalled,less her earn-ings during said period, to be computedin the mannerset forth in F.W. Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.138 NLRB 716:Gloria RandleLinda KincaidCynthia MarburyNancy Lee"3.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHERORDERED thatthe complaintherein be,and it hereby is, dismissed insofar asit alleges unfair3Cloverleaf Cold Storage Co,160NLRB 1484, 1493203 NLRB No. 40 HAMILTON ELECTRONICS COMPANYlabor practices not found herein.MEMBERKENNEDY, dissenting in part:Iwould affirm the decision of the AdministrativeLaw Judge in this matter. The majority's modificationof the remedy recommended by the AdministrativeLaw Judge is unwarranted, in my opinion.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law and we have been ordered to post thisnotice.We intend to carry out the Order of the Boardand abide by the following:WE WILL offer immediate reinstatement to Lor-etta Peterson and Diane Marbury to their formerjobs, or, if these no longer exist, to substantiallyequivalent positions, and will pay them backpay,as provided in the Board's Decision and Order.WE WILL NOT discourage membership in Inter-national Union of Electrical, Radio and MachineWorkers, and its Local 679, AFL-CIO-CLC, orany other labor organization, by refusing to rein-state employees on layoff status, or in any othermanner discriminate against employees in regardto their hire or tenure of employment or any termor condition of employment.WE WILL NOT change the wages of employees,or fail to abide by previously existing seniorityrules without notifying the above Union and giv-ing it an opportunity to bargain collectivelyabout such matters.WE WILL pay the following employees for anyloss of earnings due to our failure to recall themaccording to seniority:Gloria RandleLinda KincaidCynthia MarburyNancy LeeWE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their right to form and join unions,to engage in concerted activities for their mutualaid of protection, and to engage in collective bar-gaining through their representative chosen inaccordance with the provisions of the NationalLabor Realtions Act.HAMILTONELECTRONICSCOMPANY(Employer)DatedBy207(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONSTATEMENT OF THE CASEROBERTCOHN, Administrative Law Judge: This case,heard at Fairmont, West Virginia, on October 10, 1972,1pursuant to a charge filed on April 21 (amended July 31),and a complaint issued on July 31, presents the followingquestions for decision: (1) Whether Hamilton ElectronicsCompany (herein the Company or Respondent) violatedSection 8(a)(5) and (1) of the National Labor Relations Act,as amended (herein the Act), when it unilaterally took cer-tain actions with respect to the wages and working condi-tions of its employees without notice to or consultation withthe International Union of Electrical, Radio and MachineWorkers, and its Local 679, AFL-CIO-CLC (herein theUnion) as the collective-bargaining representative of itsproduction employees; and (2) whether it discriminated ,against certain of its employees in violation of Section8(a)(3) of the Act, upon its failure and refusal to recallcertain of its employees following a layoff and/or recallingother of its employees without following seniority rules.At the close of the hearing, counsel for the General Coun-sel and counsel for the Respondent made briefstatementson the record in support of their respective positions. Inaddition, both counsel filed posthearing briefs within thetime allowed, all of which has been duly considered.'Upon the entire record, including my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESSOF THERESPONDENTThe Respondent, a West Virginia corporation with itsprincipal office and plant located at Carolina, West Virgin-ia, isengaged in the manufacture and nonretail sale of elec-tronic component parts. During the past 12-month period,iAll dates hereinafter refer to the calendar year 1972, unless otherwisespecified2Attached to the brief of the General Counsel was his motion to correcttranscript in certain respects Such motion having been served upon theparties hereto,and no objection having been filed, the motion to correcttranscript is hereby granted 208DECISIONSOF NATIONALLABOR RELATIONS BOARDtheRespondent shipped products valuedin excess of$50,000 from its Carolina, West Virginia, plant directly topoints outside the State of West Virginia.Based upon the foregoing facts, I find, as the Respondentadmits, that it is, and has beenat all times material, anemployer engaged in commerce within themeaning of Sec-tion 2(6) and (7) of the Act.IITHELABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSince 1954,Respondent has been engaged in the manu-facture of electronic component parts at its Carolina, WestVirginia, plant. At the beginning of the calendar year 1971,its approximately 35 production and maintenance employ-ees were notrepresented by a labor organization. However,commencing in the late winter or early spring of 1971, theUnion carried on an organizational campaign among theemployees which culminated in an NLRB-conducted elec-tion on April 23, 1971, pursuant to a stipulation for certifica-tion upon consent election.3 Following the election, whichwas won by the Union, the Respondent filed timely objec-tions alleging preelection misconduct by union agents. TheBoard overruled such objections and, on October 7, 1971,certified the Union as collective-bargaining representativeof the Company's productionand maintenanceemployees.On or about October 18, 1971, the Union requested theRespondent to bargain collectively with it as the exclusivecollective-bargaining representative of the aforesaid em-ployees,and commencingon or about October 18, 1971,and continuing at all times thereafter, the Reondent hasfailed and refused to bargain with the Union.?In a Decision and Order dated March 7, 1972, the Boardfound that by refusing to bargain collectively with the Un-ion, the Respondent had engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act andordered the Respondent, upon request, to bargain with theUnion as the exclusive representative of all the employeesin the bargaining unit.5 However, as above stated, the Re-spondent has not complied with the Board's Order, and thecase is presently pending for enforcement before the UnitedStates Court of Appeals for the Fourth Circuit.B. The November 1971 Layoffand Subsequent EventsAt all timesmaterial,Western Electric Company, a divi-sion of American Telephone and Telegraph Company, was3Case 6-RC-5741In its answer in the instant proceedings, Respondent asserts that itsrefusal to bargain was based upon its position taken in the representationproceedings,and it was the only manner in which it could have the wholematter reviewedby a circuitcourt of appealsThe matteris presently pendingin theCourt of Appealsfor the FourthCircuitSCase 6-CA-5738,reportedat 195 NLRB 716Respondent'sprincipal customer,accounting for over 50percent of the Respondent's business.In November 1971,for the first time in the history of the Respondent,WesternElectric rejected some of the Respondent'sproducts be-cause of inferior work.Western Electric further directed theRespondent to discontinue further shipments pending reso-lution of the production problem.This resulted in a layoffof a substantial number (approximately 19) of Respondent'semployees in November, which was done by seniority inaccordance with established company practice.'After some discussions between representatives of West-ern Electric and the Respondent's president,itwas appar-ently determined that Respondent could resume shipmentstoWestern Electric but only-at least initially-in very lim-ited quantities and on a test basis.Accordingly,the Respon-dent recalled nine employees in April, 1972, but admittedlydeviated from seniority with respect to such recall.' Thiswas explained by Respondent's president as being requiredby the absolute necessity for maintaining strictest standardsof production.That is to say, as he testified,the Companyreceived from Western Electric in March a "go ahead" forone pallet of production;and that he took existing employ-ees off other work to produce that one pallet and held upfurther production until that was approved by WesternElectric.Such approval was received by the Respondent onor about April 11, and the"go ahead" was given to ship onepallet per week. This resulted in Respondent's recall of someemployees in April,and the employees were selected not onthe basis of seniority but upon their individual ability toperform quality work.Respondent's president explained thesituation in the following manner:Q.Whyweren't they recalled according to seniori-ty?A.Well, in operating a plant,there'smaybe thirty orforty employees,and some at the top,all the way downto the worst one, and being close to the operation, I, inmy mind,knew who these were that we could dependon, without checking everything that they did.Q. How would you go personally about that, howwould you know personally about the work quality ofthe employees?A. I was always involved in the operations,Iworkedin dungarees,seven days a week,twelve,fourteen hoursa day with that company,Iwas right in the heart ofthings,and I have the feel of each of the employees andthe operators,and I knew who I felt I could count on,in this critical period,to give me the quality of work,that I would need to survive.In May and June, Respondent recalled the remainder ofthe employees on layoff except for Diane Marbury andLoretta Peterson.Accordingly,near the end of June or thefirst of July,these two persons called upon Charles Keyser,Respondent's president,in his office at the plant, to inquireas to the reason they had not been recalled.Keyser told6 The record reflects that,although not required to do so by any laborcontract, the Company maintained a policy and practice of laying off andrecalling employees by seniority when such layoffs were required due toeconomic circumstances3The record reflects that three employees were recalled by Respondent inDecember 1971, in accordance with seniority However, it does not appearthat these employees were recalled in connection with-or as a consequenceof-the Western Electric discussion HAMILTON ELECTRONICS COMPANY209them that as a result of events which took place prior to theUnion's coming on the scene, the Company had been facingbankruptcy and was still in a critical area; that in order tosurvive,he felt that he had to hire the best people who wouldgive their "best efforts," and were "loyal to the Company";and that the reason that the two women (Marbury andPeterson) were not recalled was that they had been "troublemakers." However, when Peterson asked him what kind oftrouble they caused, he was not responsive.'C. The October Wage IncreaseIt is undenied that on October 5, 1972, the Respondentgranted its employees a 30-cent-an-hour wage increase"across the board." This action was done without notice toor consultationwith the Union, apparently on the theorythat-like the deviation from seniority upon recall of em-ployees-Respondent had no obligation to treat with theUnion until its certification had been upheld by the Courtof Appeals for the Fourth Circuit .9Analysis and Concluding Findings1.The 8(a)(5) allegationThe General Counsel contends that Respondent violatedSection 8(a)(5) and (1) of the Act by taking,the followingactions without notice to or consultation with the Union asthe collective-bargaining representative of its employees:(1) deviating from seniority, i.e., departing from past prac-tice with respect to the recall of its employees following theNovember 1971 layoff; and (2) granting the "across-the-board" wage increase in October. Respondent, while con-ceding that it did not notify the Union with respect to (1)above, contends that it had no obligation to do so since ithad called the Union's certification into question throughthe filing of a petition for review of the Board's Order in theCourt of Appeals for the Fourth Circuit. It makes the samecontention with respect to point (2) above and asserts, addi-tionally, that it met with the Union on this subject in June1971, wherein the Union gave Respondent permission togrant the increase. I reject the Respondent's defenses of thisissue for the reasons set forth below.It is by now well established that unilateral action, suchas was taken by the Respondent in this case, which has asubstantial impact upon employees' wages, hours, andworking conditions, violates Section 8(a)(5) of the Act whenundertaken without notice to or consultation with the em-ployees' collective-bargaining representative. 10 The duty toB The foregoing findings are based on the testimonyof Keyser,Peterson,and Connie Quedens, Keyser's secretary,who overheard the conversationfrom an adjacent bathroom.Marbury testified that Keyser stated that he didnot intend to call the two women backbecause theywere"talking up uniontalk " However,this was not corroborated by Peterson and was denied byQuedens andKeyser Underall circumstances I do not creditMarbury'stestimony to that extent9There was some rather vague testimony in the record by President Keyserthat thesubjectmatter of a wage increasedid comeup with a union repre-sentative in a discussion immediately after the election, but that nothing wasagreed toClearly, in viewof the time lapse ofovera year between thatconversation and the institution of the wage increase, such could not beconsidered notice to or acquiescence by the Unionbargain obtains even though the employer is prompted totake the action solely because of "economic considera-tions," as in that case at bar." Contrary to the Respondent'sposition, the duty to bargain is not obliterated or stayedpending an appeal of the Board's Order in a United Statescourt of appeals.12As previously indicated, I do not consider as substantialevidence the rather vague testimony of President Keyser tothe effect that he did discuss the matter of a wage increasewith union representatives shortly after the election. Theinchoate nature of such discussions,taking place well overa year prior to the institution of a wage increase,cannot beconsidered notice to or acquiescence by the Union.Accordingly, I find and conclude that by altering its prac-tice and policy with respect torecallof employees by senior-ity,and by instituting the wage increase in October, allwithout prior notice to or consultation with the Union, Re-spondent violated Section 8(a)(5) and (1) of the Act.2.The 8(a)(3) allegationThe issues on this aspect of the case may be stated asfollows:(1)Whether Respondent altered its prior practice of re-calling employees by seniority because they selected theUnion as their collective-bargaining representative, therebydelaying the recall of certain of its employees; and (2)whether Respondent refused to recall two of its employeesbecause they had engaged in union activities.I find, forreasons hereafter stated, that the Respondent did not vio-late Section 8(a)(3) of the Act with respect to (1) above, butthat it did with respect to (2), above.As the evidence reflects, Respondent, by President Keys-er, exhibited its strong opposition to the organizational ef-forts of its employees prior to the election by writing severalletters to the employees in which such opposition was ex-pressed. Thus the letters pointed out thata unionbroughtwith it dangers of "strikes, restrictive work rules, and harass-ment" which could hurt the Company badly and that aunion was "neither necessary or desirable for [the employ-ees'] security and well being"; and that the Respondentintended to oppose the Union in "every legal way we canbecause we sincerely believe that a union would be a seriousmistake in this plant at this time." 13While suchstatementsare not attacked by the GeneralCounsel as being coercive or threats in violation of Section8(a)(1) of the Act, and therefore may be considered protect-ed by Section 8(c) of the Act, they maybe considered asbearing upon the issue of motivation under Section 8(a)(3)of the Act.14As previously set forth, following the November 1971layoff, the Respondent, on December 6, 1971, recalled threeof the laid-off employees by seniority. However, it does not10 SeeAssonet Trucking Company, Inc,156 NLRB 350;Winn-Dixie Stores,Inc, 147 NLRB 788, enfd. as modified 361 F.2d 512 (C.A. 5, 1966).11Assonet, supraat 35212 See Sec 10(g) of the Act;Old King Cole, Inc v N L R B,260 F.2d 530(C A 6, 1958),J P Stevens & Company, Inc.,186 NLRB 180,N.L.R.B. v.Winn-Dixie Stores,Inc, supra13 See G C. Exh. 2.14 SeeSouthernDeck Company,116 NLRB 1168,enfd. 246 F.2d 53 (C A4, 1957) 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear that these employees were recalled in order to per-form work on Western Electric products since the negotia-tions between that company and Respondent had not beennearly completed by that date. Rather, it was not until thelatter part of March or the first part of April that Respon-dent received the "go ahead" from Western Electric to pro-duce a test batch of electronic component parts. Thus, it wasnot until on or about April I1 that Respondent began recall-ing employees from layoff to work on that particular pro-ject.Respondent concedes that it deviated from seniorityfor the first time in its history in the recall of employeesbecause of the absolute necessity that production standardsof the highest quality be maintained. Considering the sub-stantial impact whichWestern Electric as a customer ofRespondent had upon the continued economic prosperityof the latter, it was certainly reasonable and prudent ofKeyser to carefully select-as he testified that he did-theemployees to be recalled based upon their relative compe-tency as to quality (as opposed to quantity) production.Keyser testified that such judgment was made by him on asubjective basis in consultation with the production fore-man (the only other supervisor in the plant). However, healso testified without refutation that his was a small opera-tion, that he worked "in dungarees" many hours in the plantin all aspects of production including inspection, and thathe was therefore intimately knowledgeable respecting theindividual capabilities of the employees.It should be noted, additionally, that there is no evidencein the record to show that the employees recalled were notcompetent or proficient in their work skills. Of course, coun-sel for the General Counsel argues that there is no evidencethat the employees higher on the senioritylistwere notequally capable of performing the work. However, the bur-den of proving discrimination is upon the General Counsel,and I am not convinced on the limited evidence in thisrecord that the Respondent was compelled by antiunionconsiderations rather than economic motivations as re-spects the recalling of employees from layoff. In reachingthis conclusion, I deem significant the fact that,as the evi-dence showed, Respondent experienced an economic layoffduring the spring of 1971 when the union campaign was infull flower.) It is acknowledged that the recall on that occa-sion was by seniority. Thus, had Respondent desired todiscriminate against the leaders of the union movement, itwould seem that it would have utilized that occasion ratherthan waiting until a year later.Under all circumstances, as previously indicated, I findand conclude that General Counsel did not prove by apreponderance of the evidence that Respondent discrim-inated against employees in violation of Section 8(a)(3) ofthe Act when it deviated from seniority with respect to therecall of employees during the spring of 1972.However, as previously noted, Respondent failed to con-vince me that it was prompted by "a substantial and legit-imate business end" 6 when it failed and refused to recallPeterson and Marbury to its employ in June, hiring in theirplace new employees. Thus the evidence showed that boththese employees were active in the union campaign, each15This layoff was apparently occasioned by animbalanceof inventory6 SeeN L R B v Great Dane Trailers, Inc,388 U S 26, 33-34 (1967)having attended five or six union meetings. While the Re-spondent may not have known of such activities at the time,itwas certainly made aware of these employees' union pro-clivities by April 21 when the employees' names appearedin the original charge in this case.There is absolutely no evidence that either employee,both of whom had worked for the Company well in excessof a year pnor to the November 1971 layoff, had been otherthan a competent and exemplary employee; there is nothingin the record to show that either had been disciplined forreasons relating to either production or personal deport-ment. However Keyser testified that the reason the twowomen were not recalled was because-as he told them inthe July interview-they were "troublemakers." He wascareful to point out that by use of that term he meant noconduct in connection with the union campaign but thatsuch referred to various personal delinquencies which hadbeen reported to him by other employees after the Novem-ber layoff occurred. 17As respects Marbury, Keyser was quite vague and testi-fied simply that the objectionable conduct respecting herwas "just gossip and telling tales about employees, and soforth,and we felt that it was in the interest of the Companynot to recall her." However,as regards Loretta Peterson,Keyser was much more specific, testifying that there werefour items upon which he based his decision not to recallher. These were:1.The relationship between Peterson and two of his "topemployees"-a Mr. andMrs. Cypold.It appears that thiscouple is the mother and father of Peterson's brother's ex-wife. The record is not clear what, if any, derogatory infor-mation they (or other employees on their behalf) communi-cated to Keyser respecting Peterson.The latterwas unawareof any particular animosity with the Cypolds, testifying thatMrs. Cypoldwas the "one that got memy jobin the firstplace," but that she did not consider Mrs. Cypold to be aclose friend.2.Peterson allegedly assaulted another employee whileat work."B It was reported to Keyser that an employee, Con-stance Osborne, had stepped on Peterson's foot by mistakeand apologized; however, Peterson later approached Os-borne and slapped her.On rebuttal,Peterson denied thatthere had been any assault on Osborne,who is her cousin.She related an incident with Osborne while the two were onvacation in Atlantic City but denied that there was anyanimosity involved because"they got along fine." 193.Keyser testified that it was reported to him that Pe-terson was "running around with another of my employee'shusband, and she went to that employee and told her rightthere about it, which upset one of my good workers." Pe-terson, on rebuttal, acknowledged that about 10 years previ-ously she had dated a male person whom at the time she didnot know to be married;that following the election the manreceived a telephone call from an unknown source whoadvised that unless he told his wife(an employee of Respon-dent) to stay out of union activities,the caller intended to17He testified that he had no personal knowledge of any of the misconductreported to him18Keyser testified that although the incident allegedly took place pnor tothe Novemberlayoff,he became awareof it in 1972,after the layoff19Osborne was not called as a witness. HAMILTON ELECTRONICS COMPANYadvise the wife that he had previously dated Peterson. Theman related this to his wife who in turn came to Petersonand asked if it was true.Peterson acknowledged affirmative-ly,and reasoned that the call was made in an effort to"create confusion"between Peterson and the employee,both of whom were union adherents.204.Keyser stated that Peterson was "generally disliked bythe majority of the employees in the Company."This con-clusion was not substantiated by the testimony of any em-ployee witness.It thus appears that, after scrutiny,the proffered reasonsare so insubstantial as to cast serious doubts upon theirvalidity as a basis for refusal to recall.This particularlywhere the employees had never been reprimanded duringthe term of their employment,and Keyser did not even givethem an opportunityto deny orexplain the asserted reasonsduring the July interview.2All of this leads the Administrative Law Judge to believethat the reference to the term":troublemakers"by Keyser inthe July interview was a euphemism for union activities,which is not an infrequent occurrence in labor-managementparlance 22 Accordingly,I am convinced that the union ac-tivity of the two women was "a factor in the employer'sdecision"to dischargethem .23I therefore find that as ofJune 24(the date the record shows Respondent hired its firstnew employee after having exhausted the seniority list offormer employees),Respondent discriminated with respectto the hire and tenure of employment of its employees Di-ane Marbury and Loretta Peterson,in violation of Section8(a)(3) and(1) of the Act 24IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth above,occurring inconnection with the interstate operations of Respondent,have a close,intimate,and substantial relation to trade,traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructing com-merce and the free flow thereof.Upon the basis of the foregoing findings of fact, and uponthe entire record,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce20 The female employee involved-named Judy-was not called as a wit-ness.21 See, e.g.,UnitedStates RubberCompany v. N. L R B,384 F.2d 660 (C.A.5, 1967),where the court stated- "Perhaps most damning is the factthat both[employees]were summarily discharged after reports of their misconduct.without being given anyopportunityto explain or give theirversion of theincidents."22 CfDetroitIndustrialClinic,l99 NLRB No. 67, In. 323N.L.R.B v HanesHosieryDivision,413 F 2d 457 (C A 4, 1969), andcases cited therein.24 1 find that the record evidence fails to sustain the allegation of thecomplaint that Keyser violated Sec.8(a)(I) of the Act "by telling employeesthat it would recall from layoff status only those employees who have notengaged in union or concerted activities"I shall therefore recommend thatthat allegation of the complaint be dismissed211within the meaning of Section2(6) and (7) of the Act.2.The Union isa labor organizationwithin themeaningof Section2(5) of the Act.3.All productionand maintenance employees of the Re-spondent at its Carolina,West Virginia,location,excludingall office clericalemployees,guards,professionalemployeesand supervisors as defined in theAct, constitute a unitappropriate for the purposesof collective bargaining withinthe meaning of Section9(b) of the Act.4.By unilaterallychanging wage rates and disregardingpreviouslyexistingseniority rules withoutnotifying, con-sulting,or bargainingwith the Union as thecollective-bar-gaining representative of its employees in the aforesaidappropriate unit, the Respondent has engaged in, and isengaging in, unfairlaborpractices within the meaning ofSection 8(a)(5) of the Act.5.By discriminating with regard to the hire and tenure ofemploymentof LorettaPeterson and DianeMarbury, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section8(a)(3) of the Act.6.By theacts described in paragraphs4 and 5 above,Respondent has interferedwith,restrained,and coercedemployees in the exerciseof therights guaranteed in Section7 of the Act, therebyengaging in unfairlaborpracticeswithin the meaning of Section 8(a)(1) ofthe Act.7.Theaforesaid unfairlaborpractices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving foundthat theRespondent has engaged in certainunfair labor practices,Iwill recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuatethe policies of the Act.Havingfound thatthe Respondent unilaterally changedsome of the working conditionsof its employeesin the unithereinabovefoundappropriate,without noticeto or con-sultationwith the Unionas their collective-bargaining rep-resentative,itwill be recommended that the Respondentcease and desistfromsuch unlawfulconduct 25Having foundthatthe Respondent discriminated againstLorettaPeterson and DianeMarbury byfailing and refus-ing to recall them on and afterJune 24, 1972, I will recom-mend thattheRespondent be ordered to offer themimmediate and full reinstatementto their former or substan-tiallyequivalent positions,without prejudice to seniority orother rights and privilegespreviously'enjoyed,and to makeeach whole for any loss of pay shemay have suffered as aresult of the discrimination againsther. Backpay shall becomputedin accordancewith theformulaprescribed by theBoardin F.W. Woolworth Company,90 NLRB 289,andIsisPlumbing& Heating Co.,138 NLRB 716.Upon the foregoingfindingsof fact,conclusions of law,25However, nothing herein contained shall be construed to require theRespondent to rescind the wage increaseof October 1972.1will notspecificallyrecommend that Respondent be ordered to reinstatethe seniority list of its employees because I do not consider, based upon theevidence in this record, that the Respondent has destroyed or abolished suchlist; rather, I have interpreted the events herein to mean that Respondentdeviated from the list on this one occasion pursuant to what it consideredto be overriding business considerations. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER26Hamilton Electronics Company, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Union ofElectrical, Radio and Machine Workers, and its Local 679,AFL-CIO-CLC, or in any other labor organization of itsemployees, by refusing to recall employees in layoff statusor in any other manner discriminating in regard to their hireor tenure of employment or any term or condition of em-ployment.(b)Unilaterally changing wage rates or seniority rules orother terms and conditions of employment without notify-ing, consulting, or bargaining with the above-named Unionas the exclusive representative of all the employees in thefollowing appropriate unit:All production and maintenance employees at theRespondent's Carolina,West Virginia, location, ex-cluding all office clerical employees, guards, profes-sional employees and supervisors as defined in the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of their rightto self-organization, to form labor organizations, to bargaincollectively through representatives of their own choosing,and to engage in any other concerted activities for the pur-pose of collective bargaining or mutual aid or protection, orto refrain from any or all such activities, except as authoriz-26 In the event no exceptionsare filed as provided by Sec 10246 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, asprovided inSec 102.48of theRules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and Order, and all objectionsthereto shall be deemedwaived for all purposesed in Section 8(a)(3) of the Act, as modified by the LaborManagement Reporting and Disclosure Act of 1959.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Offer Loretta Peterson and Diane Marbury imme-diate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges previously enjoyed, and makeeach whole for any loss of pay she may have suffered as aresult of the discrimination against her in the manner pro-vided in the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoardor its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records relevant andnecessary to analyze and determine the amount of backpaydue under the terms of this recommended Order.(c)Post at its Carolina, West Virginia, plant copies of theattached notice marked "Appendix." 27 Copies of this no-tice, on forms provided by the Regional Director for Region6, after being duly signed by its authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonablesteps shallbe taken to insure that said noticesare not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHERRECOMMENDED that the allegations in the com-plaint be dismissed except to the extent that they have beenfound to have been sustained by the foregoingfindings,conclusionsand recommendations.27 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the UnitedStates Court of AppealsEnforcing an Order ofthe NationalLaborRelations Board "